DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
 	Claims 1, 4, 8 and 9 are currently amended.  Claims 1-14, 16 and 17 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7 and 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2004-031270, hereinafter Ogata in view of U.S. Pre-Grant Publication No. 2004/0076877, hereinafter James, U.S. Patent No. 5,948,562, hereinafter Fulcher and U.S. Pre-Grant Publication No. 2005/0287430, hereinafter Kim.
Regarding claim 1, Ogata teaches a battery pack (p. 2, last paragraph and figure 6). The battery pack includes a pouch-type battery cell (1) (p. 3, 1st paragraph). The pouch-type battery cell (1) includes a pouch case (100) having an upper case (100U) and a lower case (100L) (p. 2, 1st paragraph and figures 2 and 3). 
The battery pack also includes a controller (p. 3, 1st paragraph). The controller is configured to detect the voltage of the pouch-type battery cell (1), therefore it is a “voltage sensor”.
Voltage detection lines (15b, 15c, “sensing wires”) connect the battery cell (1) and the controller (“voltage sensor”) (p. 3, 1st paragraph and figure 6a).
The battery cell (1) includes voltage detection terminals (11b and 11c, “sensing leads”) each connected to an electrode foil (104 and 105, “electrode tab”) (p. 2, 2nd paragraph and figure 4).
The voltage detection terminals (11b and 11c, “sensing leads”) extend outside the battery cell (1) through openings (“sensing holes”) formed in a sealing portion (103) of the battery cell (1) (figures 1 and 4).
Ogata teaches that the pouch case includes an intermediate metal layer (100b) (p. 2, 2nd paragraph). 
Ogata fails to teach that each opening is a through hole in at least one of the upper and the lower case and that a gasket covers an entire inner wall of the through hole, contacting a top surface, an inner wall and the inner surface of the pouch case, 
Forming an electrical connection with an internal component via a through hole in a pouch case is a known configuration in the art. See, e.g. James who teaches openings (7) through the layers of the laminate pouch case (3) of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (paragraphs [0099, 0103, 0111, 0120]). The laminate pouch case (3) includes an intermediate metal layer (5) (paragraph [0089]). James teaches forming an electrically insulating grommet (8, “gasket”) which is in direct contact with and covers an entire inner wall of the opening (7) for the purpose of preventing accidental contact with the intermediate layer (5) (paragraph [0098]). 
Similarly, Fulcher teaches forming an aperture (50 and 60) through the layers of the pouch case of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (col.5, lines 25-36 and figures 2-4). Fulcher’s pouch case also includes an intermediate metal layer (40) and Fulcher teaches placing insulating tape (29) in direct contact with a top surface of the pouch case and an inner surface of the pouch case for the purpose of preventing electrical contact with the pouch case (col. 5, lines 28-32 and figure 4).  
Furthermore, insulating gaskets placed in through-holes used for electrical connection are widely used in the art. See, e.g. Kim, who teaches an insulating gasket (43), which is in direct contact with the top surface of battery case wall (301), the inner wall of the through-hole through battery case wall (301) and the bottom surface of 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form through holes in the upper case (100U) or the lower case (100L) for the purpose of connecting voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) and thereby forming a more compact assembly without undue experimentation and with a reasonable expectation of success.
It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form an insulating gasket such as Kim’s to cover and be in direct contact with an entire inner wall of the through hole, to come into direct contact with an upper surface and an inner surface of the pouch case for the purpose of preventing accidental contact with the intermediate metal layer (100b). The placement of an insulating gasket such as Kim’s would necessarily place the insulating gasket between the inner surface and the corresponding voltage detection terminal (11b/11c, “sensing leads”). Further, the thickness of the portion of the insulating gasket in contact with the inner surface would necessarily cause a gap between the inner surface and the corresponding voltage detection terminal (11b/11c, “sensing lead”).
Regarding claim 2, Ogata teaches that the battery cell (1) is a bidirectional drawing-type battery cell. The battery cell (1) has two electrode tabs (1b and 1c, “leads”).  The two electrode tabs (1b and 1c, “leads”) are drawn in opposite directions (p.2, 2nd paragraph, figures 1 and 4).
claim 3, Ogata teaches that each voltage detection terminal (11b and 11c, “sensing lead”) is located adjacent to one of the electrode tabs (1b and 1c, “electrode leads”) (figures 1 and 4).
Regarding claim 4, Ogata teaches that voltage detection line (15b, “sensing wire”) connects voltage detection terminal (11b, “sensing lead”) to the controller (“voltage sensor”) and voltage detection line (15c, “sensing wire”) connects the adjacent electrode tab (1c, “electrode lead”) to the controller (“voltage sensor”).
Regarding claim 5, Ogata as modified by James teaches a through hole formed both of the upper case (100U) and the lower case (100L) (James’s figure 2).
Regarding claim 7, Ogata as modified by James teaches a through hole formed in both the upper case (100U) and the lower case (100L) (James’s figure 2).

Regarding claim 9, Ogata teaches a battery cell (1). The battery cell (1) includes an electrode assembly having a pair of electrode foils (104 and 105, “electrode tabs”). A pair of electrode tabs (1b and 1c, “leads”) are connected to the pair of electrode foils (104 and 105, “electrode tabs”) (p. 2, 2nd paragraph and figures 1-4).
A pouch case (100) accommodates the electrode assembly and is sealed such that the electrode tabs (1b and 1c, “leads”) are exposed outside the pouch case (p. 2, 1st and 2nd paragraphs and figures 1 and 2).  The pouch case (100) has an upper case (100U) and a lower case (100L) (p. 2, 1st paragraph and figures 2 and 3). 
The battery cell (1) includes voltage detection terminals (11b and 11c, “sensing leads”) each connected to an electrode foil (104 and 105, “electrode tab”) (p. 2, 2nd paragraph and figure 4).

Ogata teaches that the pouch case includes an intermediate metal layer (100b) (p. 2, 2nd paragraph). 
Ogata fails to teach that each opening is a through hole in at least one of the upper and the lower case and that a gasket covers an entire inner wall of the through hole, contacting a top surface, an inner wall and the inner surface of the pouch case, such that a gap surrounds the gasket between the inner surface of the pouch case and the sensing lead.
Forming an electrical connection with an internal component via a through hole in a pouch case is a known configuration in the art. See, e.g. James who teaches openings (7) through the layers of the laminate pouch case (3) of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (paragraphs [0099, 0103, 0111, 0120]). The laminate pouch case (3) includes an intermediate metal layer (5) (paragraph [0089]). James teaches forming an electrically insulating grommet (8, “gasket”) which is in direct contact with and covers an entire inner wall of the opening (7) for the purpose of preventing accidental contact with the intermediate layer (5) (paragraph [0098]). 
Similarly, Fulcher teaches forming an aperture (50 and 60) through the layers of the pouch case of an electrochemical cell for the purpose of establishing an electrical connection with a conductive component inside the pouch case (col.5, lines 25-36 and figures 2-4). Fulcher’s pouch case also includes an intermediate metal layer (40) and 
Furthermore, insulating gaskets placed in through-holes used for electrical connection are widely used in the art. See, e.g. Kim, who teaches an insulating gasket (43), which is in direct contact with the top surface of battery case wall (301), the inner wall of the through-hole through battery case wall (301) and the bottom surface of battery case wall (301) (figure 4). The insulating gasket (43) is used to prevent electrical contact with the battery case wall (paragraph [0020]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form through holes in the upper case (100U) or the lower case (100L) for the purpose of connecting voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) and thereby forming a more compact assembly without undue experimentation and with a reasonable expectation of success.
It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form an insulating gasket such as Kim’s to cover and be in direct contact with an entire inner wall of the through hole, to come into direct contact with an upper surface and an inner surface of the pouch case for the purpose of preventing accidental contact with the intermediate metal layer (100b). The placement of an insulating gasket such as Kim’s would necessarily place the insulating gasket between the inner surface and the corresponding voltage detection terminal (11b/11c, “sensing leads”). Further, the thickness of the portion of the insulating gasket 
Regarding claim 10, Ogata teaches that the battery cell (1) is a bidirectional drawing-type battery cell. The battery cell (1) has two electrode tabs (1b and 1c, “leads”).  The two electrode tabs (1b and 1c, “leads”) are drawn in opposite directions (p.2, 2nd paragraph, figures 1 and 4).
Regarding claim 11, Ogata teaches that each voltage detection terminal (11b and 11c, “sensing lead”) is located adjacent to one of the electrode tabs (1b and 1c, “electrode leads”) (figures 1 and 4).
Regarding claim 12, Ogata as modified by James teaches a through hole (“sensing hole”) formed in both of the upper case (100U) and the lower case (100L) (James’s figure 2).
Regarding claim 13, Ogata as modified by James teaches that the voltage detection terminals (11b and 11c, “sensing leads”) do not extend outside of the through hole (“sensing hole”).
Regarding claim 14, Ogata as modified by James teaches that the through hole (“sensing hole”) is a circular opening (col. 5, lines 34-36).

Regarding claim 16, Ogata as modified by James teaches that the voltage detection terminals (11b and 11c, “sensing leads”) do not extend outside of the through hole (“sensing hole”).
Regarding claim 17, Ogata as modified by James teaches that the through hole (“sensing hole”) is a circular opening (James’s figure 1).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2004-031270, hereinafter Ogata, U.S. Pre-Grant Publication No. 2004/0076877, hereinafter James, U.S. Patent No. 5,948,562, hereinafter Fulcher and U.S. Pre-Grant Publication No. 2005/0287430, hereinafter Kim as applied to claims 5 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2012/0129024, hereinafter Marchio.
Regarding claim 6, Ogata teaches voltage detection lines (15b, 15c, “sensing wires”) electrically coupled to voltage detection terminals (11b and 11c, “sensing leads”).
Ogata fails to teach that the voltage detection lines (15b, 15c, “sensing wires”) are connected to the voltage detection terminals (11b and 11c, “sensing leads”) by soldering.
Soldering is a well-known method of forming an electrical connection between wires and corresponding terminals. See, e.g. Marchio who teaches attaching a wire (276) to a terminal (213) of a battery (202) via soldering (paragraph [0086]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use soldering to connect the voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) without undue experimentation and with a reasonable expectation of success and similar results.

 claim 8, Ogata teaches voltage detection lines (15b, 15c, “sensing wires”) electrically coupled to voltage detection terminals (11b and 11c, “sensing leads”).
Ogata fails to teach a receptacle connected to the end of each voltage detection line (15b, 15c, “sensing wire”), which elastically presses both surfaces of the corresponding voltage detection terminal (11b and 11c, “sensing lead”).
It is well-known in the art to form an electrical connection between a wire and a corresponding terminal by using a clip. See, e.g. Marchio who teaches attaching a wire (276) to a terminal (213) of a battery (202) via a clip (paragraph [0086]). A clip is a receptacle which is in contact with and elastically presses opposite surfaces of the clipped object.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a clip (“receptacle”) to connect the voltage detection lines (15b, 15c, “sensing wires”) to the voltage detection terminals (11b and 11c, “sensing leads”) without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Ogata, James, Fulcher and Kim references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724